On the Merits.
A tract of land was purchased by Coco, the plaintiff, at a tax sale in February, 3872. The sheriff made a deed for the property in favor of Coco, and the deed was duly recorded in the office of the recorder of the parish.
On the sixth of August, 1872, Thieneman, who had obtained a judgment against Moreau, individually and as tutor to his minor children, •caused the property bought at tax sale by Coco to be seized as the property of Moreau and of his children. The property had been sold to pay the taxes due by Moreau individually and as tutor. Coco injoined the sale on the ground that the property belonged to him. Thieneman, on the other hand, treats the tax sale as an absolute nullity by seizing it as the property of Moreau and his children; and he proposes in this suit to attack the title of Coco by showing irregularities and defects in the proceedings preceding the sale. On its face the •title of Coco is regular — he is in possession under a recorded title ; and the constitution declares “ all deeds of sale made, or that may be made, by collectors of taxes, shall be received by courts in evidence as prima facie valid titles.” Article 118.
And the act of 1872, No. 42, declares that “the tax collectors shall be and they are hereby authorized to give a title, in the name of the State of Louisiana, to all persons purchasing property sold iii pursuance of this act, and such title shall be held and recognized by all courts in this State as valid in law.” Section 59.
It is not disputed that the taxes were due and that the property was ■sold to pay said taxes ; and it appears that Coco, the purchaser, holds the property under a title from the tax collector. Under the constitution and the act above recited this title can not be treated as a mere nullity. The injunction should have been maintained.
It is therefore ordered and adjudged that the judgment of the lower court be reversed and set aside, and that the plaintiff have judgment perpetuating the injunction, and for one hundred dollars damages and for costs against the defendants, m soKclo.
Rehearing refused.